DETAILED ACTION
	Claims 1-9 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/21 has been considered by the examiner.
The lined through items do not match inventor name and patent number.

Drawings
The drawings were received on 10/22/21.  These drawings are acceptable.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
It is not clear how the claims presented in the present application are directed to an “Addressable Test Access Port Method and Apparatus” and there are no method claims presented in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, the examiner would like to point out that there are multiple devices disclosed in the present specification, and the wording in claim 1 does not appear to line up with any individual embodiment based on the terminology used in the specification. 
“data input terminal” is only used in paragraphs [0170] and [0179]:
“A method of inputting both functional data and address data on a data input terminal of a device comprising the steps of inputting functional data on the device input terminal during a first edge of a functional clock period; and inputting address data on the same device input terminal during the next edge of the functional clock period.”
“A method of inputting both data and address signals on a data input terminal of a device comprising the steps of inputting data on the device input terminal during a first edge of a clock period; and inputting a message containing an address on the device input terminal during the next edge of the clock period.”
	However, the present claims do not appear to be directed to this method as the input data is not specified as functional or address.
	The term “data input” is used in the specification could be “test data input” “functional data input” or (as in paragraph [0151]) “buffer having an data input”. 
	“clock input terminal” is not mentioned in the specification however in paragraphs [0169] and [0171] a functional clock input is mentioned. Paragraph [0178] mentions a clock input with respect to an access port.  There are multiple clocks mentioned: test clock (TCK) , system clock, functional clock
	“mode input terminal”  is used only in paragraph [0116]. Test mode select (TMS) (with respect to an access port) is mentioned as well as a TAP Access Mode Detector (fig 19-20). Enable and disable modes  are discussed with respect to Figure 10. A mode terminal is discussed with respect to Figure 18A (most prominent in the specification).
	The above issues also apply to the enable (inputs outputs leads) where many things are disclosed to be enabled and enable signals would apply such as access ports (local group and global) and also enable gates and buffers…
	Therefore, it is completely unclear to the examiner what is being claimed and what protection is sought by this claim. These claims do not particularly point out and distinctly claim the subject matter of the invention, and a person having ordinary skill in the art would not be able to discern what/where the claim language is pointing to in the specification. 
Clarification is required for a proper search and comparison with the prior arts. Claims 2-9 depend either directly or indirectly on the rejected independent claim 1 and as such inherit the 35 U.S.C. 112 issues of claim 1. As such these claims are rejected for the same reasoning and these claims will not be considered with respect to the prior arts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5231314 to Andrews teaches aTAP controller is coupled to receive control signals at the TMS pin and clock signals at the TCK pin and provide control and clock signals for controlling operation of the TIR and TDRs. The TAP is provided with a controllable timing circuit design specific TAP data register (CTC/DS/TDR) constructed for receiving a coded CTC digital timing code at the TDI pin. A variable timing generator circuit on the IC is responsive to a CTC digital timing code for generating a selected time interval between a start trigger signal (STS) and a clock strobe signal (STB) according to the specified CTC digital timing code.

	US 7406641 to Day teaches inputting test signals to a TAP of an integrated circuit using a first device, such as an automatic tester, and outputting state data related to the input test signals from the TAP using a second device.

	US 7426670 to Steinbusch teaches adding a single bit to a data register of each of a plurality of TAP controllers along with straightforward combinational glue logic, the plurality of TAP controllers can be accessed without the need for additional chip pins, and without the need for additional TAP controllers.
The examiner invites applicant to call and schedule an interview prior to responding to this office action if applicant believes it would be helpful to discuss the claim language required to overcome the rejections above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111